DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status
The filing on 08/12/2022 amended claims 1, 8, and 9.  Claims 1 and 3-9 are pending and rejected on new grounds of rejections necessitated by the amendments of claims 1, 8, and 9.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/12/2022 has been entered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the limitation “no part of the reflective surface is farther away from the vertex than a light source disposed within the paraboloid of revolution” (claim 8) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 8 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim 8 recites: “no part of the reflective surface is farther away from the vertex than a light source disposed within the paraboloid of revolution.”  On the other hand, the specification, as originally filed, discloses “The reflective surface 36 is a part in the neighborhood of the vertex of a paraboloid of revolution (e.g., a part nearer the vertex than the focal point of the paraboloid of revolution).”  The above disclosure in conjunction with the drawings do not support the claim limitation, “no part of the reflective surface is farther away from the vertex than a light source disposed within the paraboloid of revolution.”
 
Claim Rejections - AIA  35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1 and 3-7 are rejected under 35 U.S.C. 103 as being unpatentable over Liesener (US 20090161379 A1) in view of Tsukamoto (US 20100290241 A1).
Regarding claim 1, Liesener teaches a vehicle projection device (Fig. 1-5) comprising: a reflector (16) that is provided in a vehicle and is provided with a reflective surface, with the reflective surface reflecting light; an image member (12) that is provided with an image (8) and through which the light reflected by the reflective surface is transmitted; and a lens (13) through which the light that has been transmitted through the image member (12) is transmitted, whereby the image (8) is magnified and projected.
Liesener does not explicitly teach a circuit board that is provided along the light reflected by the reflective surface, the light reflected by the reflective surface being formed into parallel light, and a light source that is disposed on the circuit boards, wherein the circuit board is disposed within a cavity of the reflector, the cavity being formed at a reflective surface side of the reflector.
Tsukamoto teaches a circuit board (13) that is provided along the light reflected by the reflective surface (12), the light reflected by the reflective surface being formed into parallel light, and a light source (14) that is disposed on the circuit boards (13), wherein the circuit board (13) is disposed within a cavity of the reflector (12), the cavity being formed at a reflective surface side of the reflector (12; Fig. 2).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liesener with Tsukamoto; because it provides a mounting mechanism for the LED light source.
Regarding claim 3, Liesener does not explicitly the reflective surface being a surface on a vertex side of a paraboloid of revolution.
Tsukamoto teaches using a paraboloid reflector (12; [0028], [0047]).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify Liesener with Tsukamoto; because it allows outputting collimated light to improve definition of the projected pattern.
Regarding claim 4, Liesener further teaches at least one of the image member (12) and the lens (13) is assembled to the reflector (16).
Regarding claim 5, Liesener further teaches the image member (12) side of the lens (13) and the side opposite the image member (12) side are convex (Fig. 5).
Regarding claim 6, Liesener further teaches at least one of the reflective surface that reflects the light and the image (8) through which the light is transmitted is changeable.
Regarding claim 7, Liesener further teaches a vehicle viewing device (rear mirror assembly) comprising: a viewing component (rear view mirror) that assists viewing by an occupant of a vehicle; and the vehicle projection device according to claim 1.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Liesener (US 20090161379 A1).
Regarding claim 8, Liesener teaches a vehicle projection device (Fig. 1-5) comprising: a reflector (16) that is provided in a vehicle and is provided with a reflective surface, with the reflective surface reflecting light; an image member (12) that is provided with an image and through which the light reflected by the reflective surface is transmitted; and a lens (13) through which the light that has been transmitted through the image member (12) is transmitted, whereby the image is magnified and projected.
Liesener does not explicitly teach the reflective surface being a surface on a vertex side of a paraboloid of revolution, wherein no part of the reflective surface is farther away from the vertex than a light source disposed within the paraboloid of revolution.
Changing the size of the reflective surface does not affect the functionality or the principle of operation of the device in any way.
It has been held that limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art; hence it is prima facie obvious.  In re Rose, 220 F.2d 459, 105 USPQ 237 (CCPA 1955) (Claims directed to a lumber package "of appreciable size and weight requiring handling by a lift truck" where held unpatentable over prior art lumber packages which could be lifted by hand because limitations relating to the size of the package were not sufficient to patentably distinguish over the prior art.); In re Rinehart, 531 F.2d 1048, 189 USPQ 143 (CCPA 1976) ("mere scaling up of a prior art process capable of being scaled up, if such were the case, would not establish patentability in a claim to an old process so scaled." 531 F.2d at 1053, 189 USPQ at 148.). In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Liesener (US 20090161379 A1) in view of Otsubo (US 20150062948 A1).
Regarding claim 9, Liesener teaches a vehicle projection device (Fig. 1-5) comprising: a reflector (16) that is provided in a vehicle and is provided with a reflective surface, with the reflective surface reflecting light; an image member (12) that is provided with an image and through which the light reflected by the reflective surface is transmitted; a lens (13) through which the light that has been transmitted through the image member (12) is transmitted, whereby the image is magnified and projected.
Liesener does not explicitly teach a shield that is provided on a line between a light source and the image member (12) such that light emitted by the light source is not directly transmitted to the image member (12), wherein the shield includes a passage hole, light passing through the passage hole being reflected by the reflective surface.
Otsubo teaches a shield (31) including a passage hole (33), light passing through the passage hole being reflected by the reflective surface (3; Fig. 4).
It would have been obvious to a person of ordinary skill in the art at the time of the invention to combine Liesener with Otsubo such that the shield is provided on a line between a light source and the image member preventing light emitted by the light source not directly transmitted to the image member, because it improves image contrast and clarity.

Response to Arguments
Applicant's arguments with respect to claims 1, 8, and 9 have been considered but are moot in view of the new ground(s) of rejection necessitated by the amendment/s of claim 1, 8, and 9. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-LUAN Q LE whose telephone number is (571)270-5362.  The examiner can normally be reached on Monday-Friday; 9:00AM-5:00PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minh-Toan Ton can be reached on (571) 272 230303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

Any response to this action should be mailed to:
Commissioner for Patents
P.O. Box 1450
Alexandria, Virginia 22313-1450

Or faxed to:
(571) 273-8300, (for formal communications intended for entry)
		Or:
(571) 273-7490, (for informal or draft communications, please label “PROPOSED” or “DRAFT”)

Hand-delivered responses should be brought to:
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA  22314

/BAO-LUAN Q LE/
Primary Examiner, Art Unit 2882